Citation Nr: 1725367	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  08-32 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability with radiculopathy.


REPRESENTATION

Appellant represented by:	Marcheta Gillam, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to November 1997 and from October 2001 to October 2003, with additional National Guard Service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board previously remanded this matter for additional development in a May 2015 decision.  The matter has been returned to the Board for appellate review.


FINDING OF FACT

The probative evidence of record does not demonstrate that the Veteran's current low back disability is related to active duty service, nor was a low back disability manifested to a compensable degree within a year of service, and symptoms have not been continuously present since service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2016).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue decided herein.  January and March 2006 letters satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating.

With respect to the duty to assist, the Veteran's VA and private treatment records, VA examination reports, and lay evidence are associated with the record.  

The Board notes that the Veteran's service treatment records for his first period of active service, from August 1981 to November 1997, have been deemed unavailable in a formal finding issued in June 2016.  VA did obtain medical records related to the Veteran's second period of active duty service, from October 2001 to October 2003, as well as the Veteran's private and VA treatment records following separation.  

Under 38 C.F.R. § 3.159(e), If VA makes continued efforts to obtain Federal records, but concludes that it is reasonably certain they do not exist or that further efforts to obtain them would be futile, VA must provide the claimant with notice of that fact.  The notice must identify the records VA was unable to obtain, explain the efforts made to obtain them, describe any further action VA will take regarding the claim, and furnish notice that the Veteran is ultimately responsible for providing the evidence. 

When a Veteran's records are unavailable through no fault of his own, there is a heightened duty for VA to assist in the development of the claim.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  In part, such a heightened duty obligates VA to advise a Veteran to submit alternative forms of evidence in support of his claim.  See Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

In this case, VA provided the Veteran with adequate notice of the missing service records in a July 2016 letter, to include notice with respect to alternative forms of evidence.  The Veteran has not demonstrated prejudice with regard to the content or timing of the notice provided.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Shinseki v. Sanders, 556 U.S. 396 (2009) (burden of showing error is harmful or prejudicial falls on party attacking agency decision).  

Moreover, the Veteran was afforded a VA examination in September 2016 to explore the etiology of his low back disability.  The Board finds this examination adequate for rating purposes.  It contains sufficient clinical findings, discussion of the pertinent history and features of the disability, and rationale for its findings, to constitute probative medical evidence sufficient to adjudicate the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate).

The Board finds that all relevant, identified, and available evidence has been obtained, and that VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, relevant, available evidence.  The Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duties to notify or assist.  There remains no question as to the substantial completeness of the Veteran's appeal for the issue of service connection for the Veteran's low back disability.  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Law and Analysis

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2015).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Veteran asserts that his current low back disability resulted from a low back injury suffered during active duty service in March 1988, or that, in the alternative, it was aggravated by his second period of active duty service.  

The record confirms the presence of a current disability, the Veteran carrying a diagnosis of lumbar degenerative disc disease with radiculopathy, which disability is considered a "chronic condition" for purposes of 38 C.F.R. § 3.309.

Regarding an in-service event or injury, the Veteran asserts that he suffered a low back injury while serving at Yakota Air Base in Japan in March 1988 while moving furniture.  This account is corroborated by treatment notes from July 1992, which document the Veteran's complaints of back pain, treated with medication and heat.  There is no additional evidence of low back-related complaints, and no evidence of treatment sought or received, during the Veteran's initial period of active service, from August 1981 to November 1997.  The Veteran denied back problems at his October 1997 separation examination, proclaiming himself "in good health and tak[ing] no medications."  No diagnosed disability was noted at that time.  

Further, the record demonstrates that the Veteran's lower back disorder did not manifest within a year of his October 1997 separation.  First, the Veteran neither sought nor received any lower back treatment subsequent to his October 1997 separation, until injuring his lower back in a June 1999 civilian workplace injury.  The Veteran's National Guard service records from November 1998 and February 1999 indicate his denial of medical problems of any kind.  Subsequent treatment records, for instance from June 2002, show he reported to providers that the his lower back pain began only two years prior, when he suffered a workplace injury and subsequently underwent lumbar surgery.  Though the Veteran's low back-related complaints, and his pursuit of treatment, have been consistent from that point forward, there is no significant evidence indicating continuity of symptomatology from or manifestation within a year of his October 1997 separation from service.

Addressing the evidence of the Veteran's 1988 in-service back pain, the VA examiner who evaluated the Veteran in September 2016 noted that it appeared to have "resolved without residuals per the evidence of record," adding the Veteran "denied complaints of back pain on separation examination dated [October 4, 1997]."  The examiner continues, "[t]here was no objective evidence to support a diagnosis of lumbar degenerative disc disease during the first period of active duty from [August 1981 to November 1997]."  The Board agrees.  In so finding, the Board has considered the Veteran's lay statements of in-service back pain, as well as the lay statements of his ex-wife, LH, that he suffered a lumbar strain for which he received treatment in 1988.  The Board has also considered the lay statements of TB, contending that the Veteran had "lower back issues" at some point between 1989 and 1993 while stationed in Japan, and of DM, noting that the Veteran partook of few activities and little exercise due to back pain.  

The Board acknowledges that the Veteran, his ex-wife, and LH, DM, and TB, fellow service members who submitted lay statements on his behalf, are competent to describe symptoms that they are able to perceive through the use of the senses, and has considered these lay statements.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Board notes that while the Veteran asserts that his low back pain began in and has continued since service, his statements as to the onset have been varied.  Critically, the record is bare of any diagnosis of a back disorder during or immediately after the Veteran's initial period of active duty, and, as noted above, he denied back problems of any kind at his separation examination.  Further, as discussed below, the Veteran suffered an industrial injury in June 1999, which by his own account, and the accounts of treating and examining providers, constitutes the likely provenance of his current symptoms.   Additionally, a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of a low back disability.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions.)  As such, the Board affords greater probative weight to the above-detailed September 2016 VA examiner's opinion than to the lay statements of record with respect to the onset of a low back disability during the Veteran's first period of active service.  

The Veteran has also argued that, in the alternative, his June 1999 lower back injury was aggravated during his second period of active duty service, from October 2001 to October 2003.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111, 1153.  

Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306 (b).  Essentially, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

VA's Office of General Counsel has issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111 , VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.

Here, the Veteran acknowledges that he suffered a civilian workplace injury in June 1999.  The record reveals he underwent a lumbar laminectomy following the injury in January 2000 at a private hospital.  He received worker's compensation for the injury.  

Service records from the Veteran's second period of active duty show complaints of worsening lower back pain.  In June 2002, the Veteran complained of left sided lower back pain at 3/10 intensity.  In April 2003, he again complained of back pain.  July 2003 service treatment notes indicate a diagnosis of lumbago.  October 2003 records show the Veteran required an ambulance to transport him to an MRI appointment because he was unable to get out of bed independently.  That diagnostic imaging showed a large L4-5 disc herniation impinging on the left L4 and L5 nerve roots.  The Veteran was diagnosed with degenerative disc disease and spondylosis.  He underwent a second back surgery in November 2003, shortly after discharge from active duty, and a third in July 2005, at which point his disability was characterized as "failed back syndrome."  By July 2006, it was determined that the Veteran was unable to attend monthly National Guard training, and he was recommended for permanent retirement.  

The question at issue is whether there is clear and unmistakable evidence that the Veteran's lumbar disability was not aggravated beyond its normal course of progression during his second period of active duty.  

There is little doubt the Veteran's lower back symptoms worsened during his second period of active duty.  However, the record is bare of evidence of any single event causing acute exacerbation.  Further, no treating or examining provider has opined that any aspect of the Veteran's active service contributed to an exacerbation of his symptomatology beyond its ordinary course of progression.  Treatment notes from June 2002 show the Veteran complained of a low back flare-up, rating his pain at 3/10 intensity.  These notes characterize the episode as "typical exacerbation of pain [the Veteran has] had since the surgery."  Although a lay statement from JL, the Veteran's immediate commander, states that the Veteran "aggravated his back injury twice during his two year mobilization for Operation Enduring Freedom and Operation Iraqi Freedom," and was consequently placed under medical care, there is no indication in the record of events or accidents to which these flare-ups were attributable.  Hence, this lay statement, while competent and credible, does not establish that the reported flare-ups constituted aggravation beyond the normal course of progression of the Veteran's lumbar disability.

A letter from O.C., a treating neurologist, dated June 2006, furnished pursuant to the Veteran's workers compensation claim, notes that "there is a causal relationship between [the Veteran's] work related injury of 6-8-99 and his symptomatology and subsequent pathology that was demonstrated."  There is no indication of additional contributory or exacerbating factors or events affecting the Veteran's low back symptomatology.  

The Veteran underwent a VA examination in June 2007 to explore the etiology of his lumbar disability.  While the examiner noted the Veteran's current symptoms, including severe back pain and difficulty with independent ambulation, as well as his reported flare-ups in service, he concluded that "in the absence of significant acute trauma...it is less likely as not that the L4-L5 herniated discs were permanently worsened beyond their normal progression of the disease process," during the Veteran's second period of active service.  As noted in the prior Board remand, this opinion misstates the standard applicable in this case.  Hence, this opinion is ultimately afforded little probative weight.  

The Veteran underwent a second VA examination in September 2016.  The examiner opined that "the Veteran's lumbar degenerative disc disease status post lumbar laminectomy and discectomy of L4-5, which clearly and unmistakably existed prior to the Veteran's second period of active duty, was not permanently aggravated beyond the normal disease progression by the Veteran's active duty service period from 10/18/01 to 10/17/03 since there is no evidence of any event or injury during service which permanently aggravated the Veteran's pre-existing lumbar degenerative disc disease."  The examiner continued, "the Veteran had evidence of flare-ups of lumbar pain on 6/7/02, 4/25/03, and 7/30/03, with no evidence of any permanent aggravation beyond the normal disease progression."  The examiner also noted that "recurrence of herniated discs after surgical correction is an expected complication and is therefore consistent with the natural disease progression."  This opinion is based on the available facts in this case, and on a thorough physical examination and a review of the medical file, and is formulated in accordance with the correct legal standard.  The Board therefore finds it convincing, and affords it substantial probative weight.  

Accordingly, the Board finds that service connection is not warranted in this case.  The September 2016 VA examiner found that the Veteran's lumbar disability was clearly and unmistakably not aggravated beyond the normal or expected course of its progression during the Veteran's second period of active duty, and there is no compelling medical or other evidence to the contrary.  Consequently, the weight of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (noting that when all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.)  As the weight of the evidence is against the current claim, service connection for a lower back disability must be denied.  38 C.F.R. § 3.102 (2016).  See also 38 U.S.C.A. § 5107(b) (West 2014).

ORDER

Entitlement to service connection for a low back disability with radiculopathy is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


